Title: To James Madison from Lafayette, 15 November 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Paris 15h November 1810
I am Sure You Have Had the Goodness to Answer My Long triplicate the Last of Which Went By the John Adams. Several Subsequent Letters Have Been Sent By me. The last ones I Had from You are dated May the 18h and 19h.
It is a Comfort to me to think that You and our friend Mr. Jefferson Have Received Notes Which do in a Measure Account for My pecuniary Situation and alleviate the Blame that one inattentive to peculiar Circumstances might in a much Greater degree Lay Upon me.
I Had prepared Communications and Calculations fit to Explain and Advocate the Means I Am Necessitated to take for my Relief. They shall go By another Opportunity. I am allowed only time to Say a few Words, and Beg You Will Communicate these Lines to our Excellent friend Jefferson.
My debts to Mm Baring, parish, parker, preble and Ridgeway form an Enormous Mass which increasing interests to all, except Mr. parish who was paid Annually, Have Swelled to a most Alarming degree. The Mortgages preclude the possibility Even to think of a Loan Any Where.
If You are pleased to Recur to Your Letter of the 18h May Stating the Value of my pointe Coupee Lands, and Whatever Augmentation May take place Within the time When those Gentlemen Must Be paid, from Which the Yearly interest Ought Be deducted, You Will find it a Very Great Advantage for me to Clear those debts now With part of My Lands at the Rate of Near 15 dollars, 75 francs an acre. Mr. david parish Has kindly Advised and promoted the Arrangement. Every friend in Europe thought it Was the only mode of Salvation for me. I think So too Yet Such Was My Reluctance to part With Any part of the Land, Such My fear to incur Your disapprobation and that of Mr. Jefferson, that What Every Body thinks ought to Be a matter of choice, I Y⟨ie⟩ld to as a Matter of Necessity.
The dispositions of All ⟨of⟩ those Gentlemen in Europe are favorable. I write to Mr. Ridgeway And Hope He Will not Be disatisfied With me. My Brother Grammont is also Willing to take Lands.
I am affraid to See that this Operation must Cost me 8000 Acres. Let me Again Entreat You to Compare the price With Your Valuation on the 18h May as M. duplantier gave it. You Will aknowledge there is, in the indispensable Bargain, full Scope for Every Hope that May Be formed Within a few years. Large Capitalists Might Calculate otherwise. But I am to Escape Ruin not to Seek profit. Honesty Commands me to Clear the Way, as much as I Can, for my Creditors.
There Remain two thousand of those acres, a fine property for me, and the Lands Near the City, a Security for future Wealth, at Least a Security for the payment of my other debts—for You See that the Creditors thereby paid are those Who Never Would Have Contributed to My Ruin, But By their Being in the Way of My finding More Monney.
I Have not Had to Spend more Capitals, I live frugally, my farming Has Not Been Unfortunate, the Little Expenses in addition to Revenue Are inconsiderable, Yet Such is the increase of interests Rolling Upon Each other, Of Ruinous Loans to pay former ones, &c &c. that I Who, at the time the Grant Was Made, Would With Hundred thousand dollars Have Paid all Remaining charges of Revolutions, proscription, Captivity, and Reestablishement in france, Must Now, to Be Saved from threatening Engagements, find, over and above the 8000 Acres, a Very Large Sum.
It Has Hitherto Be[en] My Hope I Could Upon the Remaining Mortgage obtain a Loan of forty or fifty thousand dollars. That Hope is at an End. M. david parish, the only Ressource that Was Left declares, and this Very day more positively than Ever, Has Experienced the impossibility to find Monney Upon those Lands. He knows all the Monneyd people of England, Holland, Germany, and france. Alarmed as He is for My Situation, Sensible of the delays attending an American Relief, He thinks that there alone, Either By a Loan, or By Sale of Lots Near the town I Can find preservation from impending Ruin.
To Avoid it through the Means Which Congress Have Been pleased to grant, and through Your friendly Exertions, My dear Sir, Would add a most lively Gratification to the other feelings Which Cannot fail to attend a Man Emerging from Such A Danger—to Avoid Which I Have done Every thing that My principles and Character Could allow.
I don’t Write to M. duplantier putting it all in Your Hands, and Wishing the Good Effect of Your Attempt May Not Be too late. But too Much Has Been Said in former letters to Need illustration.
I know mr. Russel Has writen By this Vessel, and shall only add that With the Most Grateful Regard I am forever Your Affectionate friend
Lafayette
I Have obtained time to write two letters Which With that to Mr. Ridgeway I take the Liberty to inclose ⟨to Mr.⟩ Russel for the Government packet: that for mr. duplantier Being Submitted to you with the Request to Have the goodness to write to Him and forward it if it Has Your Approbation.
 